Citation Nr: 0214789	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of meniscal repair of the right knee (right knee 
disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied his claim of entitlement to an 
increased rating for his right knee disability.  The veteran 
perfected a timely appeal of this determination to the Board.

When this case was initially before the Board in June 2000, 
it was remanded for further development and adjudication, 
which has been completed.  Because the RO has confirmed and 
continued the denial of this claim, it has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right knee disability is productive of 
objective evidence of pain and no more than slight subjective 
recurrent subluxation and lateral instability.  

3.  The evidence shows that the veteran does not have 
arthritis of the right knee, and even considering the 
veteran's documented pain attributable to the disability, 
there is no showing of functional loss consistent with or 
comparable to limitation of motion of the left leg to 45 
degrees on flexion or to 10 degrees on extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the postoperative residuals of meniscal repair of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for his right knee 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his right knee 
disability in May 1997, August 2000 and May 2001.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In addition, in a 
February 2001 statement, the veteran reported that he 
received all his medical treatment for his right knee 
disability at the Bath, New York, VA Medical Center, and the 
RO has associated and considered records from this VA medical 
facility, dated from 1995 to 2002.  

The statement of the case and the rating decisions, as well 
as a January 2001 conference with a decision review officer 
have served to inform the veteran of the evidence needed to 
substantiate his claims.  In a January 2001 letter he was 
advised of the evidence he was responsible for obtaining and 
what evidence VA would obtain.  An August 2002 letter sent 
with regard to a different claim advised the veteran that VA 
would assist him in obtaining any evidence he identified.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

B.  Background

In a January 1991 rating decision, the RO granted service 
connection for the postoperative residuals of meniscal repair 
of the right knee and assigned a noncompensable evaluation 
under Diagnostic Code 5257, effective October 1, 1990.  
Thereafter, in a June 1995 rating action, the RO increased 
the evaluation for this condition to 30 percent under 
Diagnostic Code 5260, effective February 27, 1995.

In May 1997, the veteran was afforded a VA examination.  
During the examination, the veteran noted that the disability 
had had its onset in service and complained that he suffered 
from right knee pain that was aggravated by physical 
activity.  He added that that symptom was accompanied by some 
numbness and tingling, especially in the popliteal area.  The 
examination revealed that he had no right knee swelling and 
that the contour of the joint was normal.  In addition, the 
examiner reported that his motor power and coordination were 
good and that he had flexion to 120 degree and full range of 
extension, without any sign of neurovascular deficit.  The 
examiner, however, offered no assessment of the veteran's 
right knee condition.

In August 1997, based on the findings contained in the May 
1997 VA examination report, the RO proposed to reduce the 
evaluation of this condition to 10 percent under Diagnostic 
Code 5259.  Later that month, the RO notified the veteran of 
the proposed rating reduction, and in a September 1997 
statement, the veteran expressed his disagreement.  In that 
statement, the veteran reported that the physician who 
examined his knee in May 1997 recommended that he be fitted 
for a knee brace, and that he was provided one by the 
examiner who performed the June 1997 VA spine examination.  
The veteran maintained that it was illogical for VA to 
determine that his right knee condition improved if he now 
required a knee brace to treat the instability stemming from 
this disability.  He also cited the decision of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) in support of his claim.

In an October 1997 rating decision, the RO implemented the 
proposed reduction.  In a November 1997 letter, the RO 
advised the veteran that because the August 1997 rating 
action was not final, it was not appealable, and thus his 
September 1997 could not be accepted as a notice of 
disagreement (NOD).  

In December 1997, the veteran expressed his disagreement with 
the October 1997 reduction, essentially reiterating the 
contentions he had set forth in his September 1997 statement.

VA outpatient treatment records, dated from February 1995 to 
September 1997, show that the veteran was seen on two 
occasions for complaint and treatment of right knee problems.  
In a May 1997 entry, an examiner observed that a June 1992 X-
ray study of the right knee was negative and noted the 
veteran's complaints of right knee pain and instability.  The 
record reflects that the veteran exhibited good flexion and 
extension, albeit accompanied by crepitus, and the examiner 
diagnosed him as status post right knee surgery with possible 
patello-femoral syndrome.  In addition, a September 1997 
entry indicates that the veteran had limitation of motion due 
to pain.

In a January 1998 rating decision, the RO reiterated that it 
could not accept the veteran's September 1997 statement as an 
NOD, and characterized the issue as involving the evaluation 
of the veteran's postoperative residuals of meniscal repair 
of the right knee, which it noted was currently rated as 10 
percent disabling.  The RO denied entitlement to an 
evaluation in excess of 10 percent based on its review of the 
VA outpatient treatment records, dated from December 1995 to 
October 1997, and the findings contained in the May 1997 VA 
examination report.  The RO notified the veteran of this 
decision later that same month.

In March 1998, the RO issued a statement of the case (SOC) on 
the issue of the evaluation of the veteran's postoperative 
residuals of meniscal repair of the right knee, which it 
again noted was currently rated as 10 percent disabling.  The 
SOC reflects that the RO accepted the veteran's December 1997 
statement as an NOD to the October 1997 rating action, and 
that the SOC contained the pertinent regulations governing 
reductions of disability ratings.  

In his December 1998 VA Form 9 (Appeal to the Board), the 
veteran asserted he was appealing the RO's January 1998 
reduction of his right knee disability from 30 percent to 10 
percent, disabling.  In doing so, he challenged the accuracy 
and adequacy of the findings contained in the May 1997 VA 
examination report and indicated that he was willing to 
report for another formal VA examination.  In addition, he 
stated that VA physicians had fitted him with a knee brace to 
treat the disability, which he argued showed that the 
examiners considered the condition to be more disabling than 
the RO had determined.  The RO, however, concluded that the 
veteran's Substantive Appeal was untimely; instead, it 
interpreted his December 1998 VA Form 9 as an NOD to the 
January 1998 rating decision.  

In December 1998, the RO issued an SOC with respect to his 
claim seeking a rating in excess of 10 percent for his right 
knee disability, and in January 1999, the veteran filed 
another VA Form 9, which perfected this appeal.  In doing so, 
the veteran phrased the issue as involving his challenge to 
the RO's January 1998 decision that denied entitlement to an 
evaluation in excess of 10 percent for his right knee 
disability, and essentially reiterated the arguments he made 
in December 1998.

Thereafter, in January 1999 and May 2000 written argument, 
the veteran's representative noted the procedural history of 
the case and maintained that the veteran was in a "clear 
'catch 22' situation"; however, The American Legion asserted 
only that the veteran's right knee disability warranted an 
increased rating, noting that the condition was currently 
evaluated as 10 percent disabling.

When this matter was initially before the Board in June 2000, 
the Board remanded it for further development and 
adjudication.  In taking this action, the Board noted the 
veteran's complaints regarding the accuracy and adequacy of 
the May 1997 VA examination report, i.e., that the findings 
did not reflect the full extent of his right knee 
instability, pain, and limitation of motion.  In addition, 
while observing that in May 1997 the veteran was prescribed 
an elastic knee support, the Board also noted that the May 
1997 VA examination report contained neither the examiner's 
impression regarding the veteran's functional impairment of 
the veteran's right knee condition, nor any findings with 
regard to whether he suffered from degenerative joint disease 
or instability.

In light of the above, as well as the veteran's contentions 
and the Court's decision in DeLuca, the Board instructed the 
RO afford the veteran another formal VA examination to 
determine the severity of the veteran's right knee 
disability, to include obtaining a medical opinion assessing 
the veteran's functional impairment, in light of the guidance 
offered by the Court in DeLuca.  

In compliance with the Board's remand instructions, in August 
2000 the veteran was afforded a VA orthopedic examination.  
During the examination, he repeated the history of his right 
knee disability and complained that he suffered from right 
knee pain and weakness.  The veteran added that he had daily 
pain when he walked on a concrete floor, and stated that he 
suffered from stiffness upon prolonged sitting, as well as 
swelling after exercise.  He denied, however, that his right 
knee ever became red or hot or that it had given way to the 
point where it caused him to fall, but indicated that it was 
productive of "a sharp weak feeling" that prevented him 
from horse riding, jogging, prolonged walking and playing 
tennis.  

The veteran added that his right knee gave out when he 
ascended and descended stairs, but that it recovered upon 
rest.  In addition, he reported that he treated his shoulder 
disability with Vioxx, and stated that that medication helped 
relieve some of his right knee symptoms.  Finally, he 
indicated that he had not missed any time from work due to 
his right knee disability, and that flare-ups usually 
subsided within twenty-four hours.

The examiner noted that the veteran did not use prosthesis, 
cane, crutches, a brace or "shoes," and said that a brace 
apparently caused the veteran to "break out."  In addition, 
the physician reported that the veteran did not suffer from 
subluxation or dislocation and had no inflammatory arthritis.  
During the examination, the veteran squatted with minimal 
limitation in the right knee and there was no fluid or 
tenderness in the knee joint.  He had right knee flexion to 
137 degrees and extension to zero degrees.  Further, his 
cruciate and collateral ligaments were strong and normal.  

The physician diagnosed the veteran as having a medial 
meniscus tear that was repaired with arthroscopic surgery.  
Following this diagnosis, the examiner acknowledged that the 
veteran had multiple complaints, but stated the clinical 
findings were "minimal" and that his symptoms were due to 
the problem with the medial meniscus tear and repair.  He 
characterized the veteran's right knee as "a bit weak" and 
"a bit fatigable and subject to flare-ups," but noted that 
they resolved within twenty-four hours.  Finally, he noted 
that he observed that the veteran was able to dress, stand, 
squat and walk without symptoms

In a September 2000 rating action, a copy of which was issued 
as part of the supplemental statement of the case (SSOC) 
dated that same month, the RO noted the findings of the 
August 2000 VA examination report and confirmed and continued 
its denial of a rating in excess of 10 percent for the 
veteran's right knee disability.

In January 2001, the veteran's representative and a VA 
decision review officer (DRO) met to discuss the veteran's 
case and agreed that VA needed to obtain additional VA 
outpatient treatment records and that the veteran should be 
scheduled for another formal VA orthopedic examination.  
Thereafter, the RO associated records of the veteran's VA 
outpatient treatment for various conditions, dated from 
January 1999 to January 2001.  A review of these entries 
shows that they are negative for any complaint or treatment 
of right knee problems.

In a February 2001 statement, the veteran contended that his 
right knee disability warranted at least a 30 percent rating 
due to his daily right knee pain and discomfort, reiterating 
that it precluded him from engaging in the numerous physical 
activities noted in the August 2000 VA examination report.

In compliance with the agreement reached between the DRO and 
The American Legion, in May 2001 the veteran was afforded 
another formal VA examination.  At the outset of the report, 
the examiner indicated that he had reviewed the veteran's 
claims folder.  During the examination, the veteran 
complained of having right knee pain while climbing a ladder 
and going downhill, as well as when entering and exiting his 
car.  The veteran also reported having problems flexing the 
joint.  In addition, he stated that he suffered from morning 
stiffness and stated that his right knee was productive of 
locking and crepitus.  The veteran also complained that it 
fatigued easily and lacked endurance.  The veteran said that 
he treated the condition with rest and stretching exercises, 
and that he used a walking stick when walking in the woods.  
He added that, upon flare-ups, it took one to two days for 
his right knee symptoms to resolve.

The examination revealed that the veteran had right knee 
extension to zero degrees and flexion to 138 degrees.  In 
addition, the examination was negative for collateral and 
lateral ligament instability.  He had minimal right knee 
crepitus and the examiner indicated that the veteran did not 
have arthritis.  The diagnosis was history of right knee 
assistance with a history of medial meniscus operation.  
Subsequent to offering this impression, the examiner stated 
that he found "no particular loss of motion" or 
instability, as well as no painful motion or weakness, and 
minimal crepitus, stating, "I hear complaints, but very 
limited findings."

The RO thereafter associated records of the veteran's VA 
outpatient treatment, dated from February to June 2001.  In a 
July 2001 rating decision, a copy of which was issued as part 
of the SSOC dated later that same month, the RO confirmed and 
continued its denial of an increased rating for the veteran's 
right knee disability.  In doing so, the RO cited the 
findings of the May 2001 VA examination.  In addition, the RO 
pointed out that outpatient treatment records from the Bath, 
New York, VA Medical Center, dated from December 1998 to June 
2001, were negative for any complaint or treatment of right 
knee problems.

The RO subsequently obtained additional records of the 
veteran's outpatient care at the Bath, New York, VA Medical 
Center, dated from July 2001 to May 2002.  As the RO 
highlighted in a July 2002 rating decision, a copy of which 
was issued to the veteran as part of the SSOC dated that same 
month, these records continued to be negative for any 
complaint, treatment or findings of right knee disability.  
As such, the RO denied entitlement to an increased rating for 
this condition.

C.  Analysis

As a preliminary matter, the Board notes that although the 
veteran challenged the RO's October 1997 rating action that 
reduced the evaluation of his right knee disability from 30 
to 10 percent, the RO notified him in the December 1998 SOC 
that his appeal of that reduction was untimely.  To date, the 
veteran has not filed an NOD challenging the December 1998 
determination.  As such, the issue on appeal before the Board 
concerns only whether his right knee disability warrants an 
increased rating, i.e., more than the current 10 percent 
evaluation.  Indeed, the Board notes that following the RO's 
December 1998 SOC, both the veteran and The American Legion 
have characterized this as the issue on appeal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). 

In addition, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee might be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating, or, 
consistent with 38 C.F.R. § 4.59 (which specifically provides 
that, when a veteran has arthritis that is productive of 
actually painful motion due to unstable or malaligned joints 
due to healed injury, the disability is entitled to the 
minimum compensable evaluation for the joint), i.e., 10 
percent under either Diagnostic Code 5260 or 5261).  See 63 
Fed. Reg. 56703 (1998).  Precedent opinions of the VA General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  
As such, the Board will first evaluate the veteran's right 
knee instability and then consider his right knee functional 
loss and limitation of motion.

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
pursuant to Diagnostic Code 5010, which in turn invokes the 
criteria set forth in Diagnostic Code 5003, essentially 
establishes three methods of evaluating degenerative 
arthritis which is established by X-rays:  (1) when there is 
a compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and (3) 
when there is no limitation of motion.  Generally, when 
documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5259.  That code 
provides that a maximum 10 percent evaluation is warranted 
for symptomatic state after removal of semilunar cartilage.

Based on a careful review of the medical and lay evidence, 
the Board finds that an evaluation higher than 10 percent for 
the veteran's right knee disability is not warranted.  In 
reaching this determination, the Board observes that during 
the May 1997 examination, the veteran complained of suffering 
from right knee pain that was aggravated by physical 
activity, as well as some numbness and tingling, but that the 
examination revealed that he had no right knee swelling, that 
the contour of the joint was normal, and that his motor power 
and coordination were good.  In addition, range of motion 
testing disclosed that he had flexion to 120 degree and full 
range of extension, without any sign of neurovascular 
deficit.

Similarly, the August 2000 VA examination report shows that 
the veteran complained of having right knee pain, weakness, 
swelling, stiffness, and subluxation, especially following 
prolonged sitting or physical exercise, and that as a 
consequence, he did not engage in many of the physical 
activities in which he formerly participated.  The Board 
notes, however, that the veteran acknowledged that his right 
knee instability and flare-ups resolved with rest, and that 
Vioxx, which he uses to treat his shoulder disability, 
ameliorated the symptoms.  

In addition, the examination revealed no evidence of right 
knee subluxation, dislocation or arthritis, and during the 
examination, he was able to squat with minimal limitation in 
the right knee, and had full extension and flexion to 137 
degrees.  Moreover, the examiner reported that the veteran's 
cruciate and collateral ligaments were strong and normal, and 
commented that although the veteran had multiple complaints, 
the clinical findings were "minimal." 

Further, the May 2001 VA examination report shows that the 
veteran continued to complain of having right knee pain upon 
activity, as well as problems with right knee flexion, 
stiffness, locking, crepitus and fatigue.  The report 
reflects, however, that flare-ups resolved within one to two 
days and that the veteran had right knee extension to zero 
degrees and flexion to 138 degrees.  Moreover, the 
examination was negative for collateral and lateral ligament 
instability and revealed that he had only minimal right knee 
crepitus, and the examined indicated that the veteran did not 
have arthritis.  Further, he commented that he found "no 
particular loss of motion" or instability, as well as no 
painful motion or weakness, and minimal crepitus, stating, 
"I hear complaints, but very limited findings."

In addition, although the veteran has reported that he 
receives all his right knee treatment at the Bath, New York, 
VA Medical Center, a review of the VA outpatient treatment 
records, dated from February 1995, show that he has not been 
seen at that facility since 1997.  Moreover, the outpatient 
entries show that in May 1997, an examiner noted the 
veteran's complaints of right knee pain and instability, but 
stated that he had good flexion and extension, albeit 
accompanied by crepitus.  In addition, the September 1997 
entry reflects only that the veteran had limitation of motion 
due to pain.

Under diagnostic code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability that is slight, 
warrants a 10 percent evaluation.  A 20 percent rating 
requires moderate impairment of the knee and a 30 percent 
evaluation requires severe residual knee impairment.

In light of the objective medical evidence, there is no basis 
for a separate evaluation under Diagnostic Code 5257 or any 
other code.  Notwithstanding the veteran's contentions, the 
medical evidence does not show that the disability is 
productive of subluxation or lateral instability.  Although 
he has voiced subjective complaints of instability, this 
symptom has not been demonstrated on the examinations nor has 
it been found during treatment.  Therefore, the evidence is 
against a finding that he has even slight subluxation or 
instability such as would be necessary for a compensable 
evaluation.

In addition, an evaluation higher than 10 percent is not 
warranted under any other code.  As noted above, 10 percent 
is the maximum schedular rating under Diagnostic Code 5259.  

Further, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable:  for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  
The May 1997 examination report reflects that the veteran had 
right knee flexion to 120 degrees.  In this regard, the Board 
notes that normal range of motion of the knee, as indicated 
in 38 C.F.R. § 4.71, Plate II, is from 0 to 140 degrees, and 
even considering the veteran's functional impairment due to 
pain, the criteria for a 10 percent rating, let alone a 20 
percent evaluation under Diagnostic Code 5260, clearly are 
not met.  Given the objective findings, there simply is no 
showing of disabling pain to such an extent as to indicate 
disability comparable to flexion limited to 45 degrees.  
Similarly, the August 2000 and September 2001 examination 
reports show that he had flexion to 137 degrees and 138 
degrees, respectively, and thus an evaluation higher than 10 
percent under this code is not warranted.

In addition, pursuant to Diagnostic Code 5261, under which 
limitation of leg extension is evaluated, the following 
evaluations are assignable:  for extension limited to 10 
degrees, 10 percent; for extension limited to 15 degrees, 20 
percent; for extension limited to 20 degrees, 30 percent; for 
extension limited to 30 degrees, 40 percent; for extension 
limited to 45 degrees, 50 percent.  Because the May 1997, 
August 2000 and May 2001 examination reports each reflect 
that the veteran had full right knee extension, a compensable 
rating under this code is not available.

In reaching this determination, the Board acknowledges that 
the veteran has challenged the accuracy of the May 1997 
examiner's findings.  The Board notes, however, that it is 
charged with the duty to assess the credibility and weight 
given to evidence.  Wensch v. Principi, 15 Vet. App. at 367; 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In its role as fact finder, the Board notes that the examiner 
who prepared the May 1997 VA examination report was a medical 
doctor and was therefore competent.  The findings and 
assessments are consistent with those stated in the August 
2000 and May 2001 VA examination reports.  As such, the Board 
has relied on the findings and conclusions contained in the 
May 1997 report in rendering this decision.

The Board has also taken into consideration VAOPGCPREC 23-97, 
in which the VA General Counsel concluded that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 62 Fed. 
Reg. 63604 (1997).  However, because the evidence shows that 
the veteran does not suffer from arthritis, and does not have 
demonstrable instability or subluxation, these opinions are 
not applicable to this appeal.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his right knee disability reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of higher evaluation than that 
assigned on an extraschedular basis.  See 38 C.F.R. § 3.321.  
There is no showing that the veteran's right knee disability 
has resulted in any, let alone, marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or that the disability has necessitated any 
inpatient care.  Further, his right knee condition has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 at 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for the postoperative residuals of 
meniscal repair of the right knee is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

